Mr. Justice Dibell delivered the opinion of the court. Where an agent employed to sell property induces a party to go to his principal and a sale is effected to such party through his efforts or information derived from him, the agent is entitled to a commission, although he does not personally introduce the purchaser to his principal. Where an agent is employed to sell real estate for the owner or undertakes the employment and is instrumental in bringing the owner and the buyer together, and the owner then concludes the sale at a less price than the agent was authorised to sell, the agent is entitled to compensation for his services. Wilson v. Mason, 158 Ill., 304; Hafner v. Herron, 165 Ill., 242; Henry v. Stewart, 185 Ill., 448; Rigdon v. More, 226 Ill., 382. According to the evidence, appellee had for a long time faithfully endeavored to sell this property for Mrs. Bush at the price of $30 per foot fixed by her. She then reduced the price to $25 per foot, and he made still further efforts to sell it. He obtained from appellant a written offer of $18 per foot and sent it to Mrs. Bush. The parties then came together and Mrs. Bush sold the property to appellant at the offered price which appellee had communicated to her. In our judgment it does not deprive appellee of his right to compensation that he did not originally discover appellant, but Gardner sent appellant to his office, nor that appellee did not go with appellant to Mrs. Bush’s home and personally introduce him to her, under the circumstances in proof here. Appellee obtained an offer, transmitted it to Mrs. Bush, and she finally accepted it. He had earned his commission from Mrs. Bush. In appellant’s letter to appellee of July 20th, in which he made the written offer of $18 he said “If any sale is made, I shall protect your fee. I am in the business myself and know what that means.” Just preceding this statement he had requested appellee to send the owner or her son to him, and this clause in the letter was meant to assure the agent that he need have no fears of losing his right to compensation if the parties came together and dealt personally with each other. The passage just quoted meant that if appellant had a personal interview and succeeded in buying the property, he would either pay appellee’s compensation or he would see to it that it was paid out of the purchase money. He did buy the property, he did not pay the commission and he did not provide for its payment out of the purchase money, but on the contrary he assured Mrs. Bush and her son that appellee had done nothing towards bringing about the sale and that she would not owe appellee any commission. We are of opinion that under these facts appellant was liable to appellee upon the promise contained in said letter. Appellant argues that this was an attempt by him to induce appellee, an agent, to serve the interests of appellant against those of Mrs. Bush, his principal. Appellant ought not to be heard to give that construction to his letter, unless it is the only construction of which it is susceptible. He ought not to be permitted to say in his own defense that he was trying to buy the agent to act against the interests of his principal. We are of opinion that the letter means nothing of the kind. As already stated appellant was asking the agent to put him into personal communication with the owner and her son in order that he might try to induce her to reduce the price, and he was simply giving the agent assurances that if he bought the property, by means of such direct deal with the owner, he would pay the agent or see that he was paid, so that he need have no fear of losing his time and labor if the parties dealt directly with each other. Appellee was not guilty of any lack of good faith to his principal. He at once sent this letter to Joseph Bush and thus communicated it to Mrs. Bush, and he also at once wrote appellant that he had referred that letter to the owner. Appellant’s agreement was not void as being against public policy. The declaration contained a count for commissions as a real estate broker for real estate sold by plaintiff to defendant at his request and which defendant promised to pay- to plaintiff, and also the consolidated common counts. With this declaration he filed the ordinary “copy of account sued on,” including “To commissions as real estate broker, $500.” He afterwards filed a bill of particulars which is set out in the bill of exceptions, the body of which is as follows: “To commissions due from the defendant to the plaintiff as real estate broker for certain real estate sold by the plaintiff to the defendant at his special instance and request, $150. To damages sustained by the plaintiff by reason of the breach on the part of the defendant of a certain contract and agreement made and entered into by the defendant, whereby the defendant agreed to protect the fee of the plaintiff as real estate broker in and about the sale of certain real estate for which the plaintiff was then and there, to-wit: on or about the first day of September, 1905, the agent, $150.” Appellant contends that on these facts there can be no recovery under this declaration, but that there should have been a special count upon the contract embodied in the letter of July 20th. This, however, is based upon appellant’s contention that appellee did not induce the sale or earn compensation. As already suggested, we are of opinion that appellee did all that was essential to entitle him to compensation from Mrs. Bush and that under the proofs above stated, the contract had been performed by appellee and that his commissions had been earned and that appellant was liable therefor to appellee and ought in equity and good conscience to pay the same. Appellant sought to convey the impression by his testimony that after his interview with appellee and before his interview with Mrs. Bush, he had abandoned all thought of purchasing this property. When all of the proofs are considered, with the dates of the letters and documents, we are satisfied that this position is untenable. Complaint is made of the instructions. Those given at appellant’s request were more favorable to him than he was entitled to. If the instructions given for appellee were in any respect defective, yet we may say as was said in Lehigh Valley Transportation Company v. Post Sugar Co., 228 Ill., 121, “Appellee was clearly entitled to recover from appellant, and it would not promote the ends of justice to reverse this case for a new trial on account of technical errors in the instruct tions.” The judgment is therefore affirmed. Affirmed.